Case: 20-50965     Document: 00516141462         Page: 1     Date Filed: 12/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 22, 2021
                                  No. 20-50965
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Terry Earl Stewart,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:02-CR-25-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Terry Earl Stewart, federal prisoner # 46272-080, was convicted of
   conspiring to possess with the intent to distribute more than 50 grams of
   cocaine base and two counts of aiding and abetting possession with the intent
   to distribute cocaine base. See 18 U.S.C. § 2; 21 U.S.C. §§ 841(b)(1)(A),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50965        Document: 00516141462        Page: 2   Date Filed: 12/22/2021




                                    No. 20-50965


   (b)(1)(C); 21 U.S.C. § 846.      The district court sentenced him to life
   imprisonment and ten years of supervised release for the conspiracy offense
   and 30 years of imprisonment and six years of supervised release for each of
   the possession with the intent to distribute offenses, with all terms to run
   concurrently. Stewart’s total sentence of imprisonment later was commuted
   to 327 months through an executive grant of clemency.
          Stewart now appeals the district court’s denial of his motion under
   Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132
   Stat. 5194, 5221 to reduce his total sentence of imprisonment to 262 months
   and the supervised release term for his conspiracy offense from ten years to
   eight years. We review the district court’s decision to deny a First Step Act
   reduction for abuse of discretion. United States v. Batiste, 980 F.3d 466, 469
   (5th Cir. 2020).
          Stewart contends that the district court failed to adequately explain
   the reasons for its decision. However, the arguments for and against a
   sentence reduction were briefed by the parties and before the district court.
   After a limited remand, the district court issued an amended order in which
   it found Stewart eligible for a sentence reduction under Section 404 but
   determined in its discretion that no reduction in Stewart’s sentence or term
   of supervised release was warranted. It explained that the decision was based
   on its consideration of the 18 U.S.C. § 3553(a) factors, the facts of the case,
   the severity of the offense, and the fact that Stewart’s sentence already had
   been commuted to a term that fell within the statutory penalty range and the
   sentencing guideline range applicable under the Fair Sentencing Act.
   Nothing more was required. See United States v. Whitehead, 986 F.3d 547,
   551 (5th Cir. 2021).
          Stewart has waived any challenge he might have raised regarding the
   district court’s reasoning for its decision by failing to provide adequate




                                         2
Case: 20-50965      Document: 00516141462          Page: 3   Date Filed: 12/22/2021




                                    No. 20-50965


   briefing of the issue. See Fed. R. App. P. 28(a)(8)(A). In any event,
   Stewart’s disagreement with the district court’s reasoning is not sufficient to
   demonstrate an abuse of discretion. See Batiste, 980 F.3d at 479.
          The district court’s denial of Stewart’s motion is AFFIRMED.




                                         3